Citation Nr: 1535689	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial rating for right knee instability, rated 10 percent from December 1, 2006, to September 23, 2014; and 20 percent as of September 24, 2014.

2.  Entitlement to an increased rating for left knee patellofemoral pain syndrome and degenerative arthritis, currently rated 20 percent.

3.  Entitlement to an increased rating for right knee degenerative joint disease and patellofemoral pain syndrome, currently rated 10 percent.

4.  Entitlement to an increased rating for left knee instability, currently rated 10 percent.

5.  Entitlement to an increased rating for lumbar strain with degenerative arthritis and spondylosis, currently rated 10 percent.

6.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently rated 10 percent.
7.  Entitlement to a compensable rating for right side facial nerve neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to December 2000.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Private medical evidence pertinent to the matters on appeal was received subsequent to the March 2013 and November 2014 RO adjudications.  The Veteran has waived initial RO consideration of that evidence.

The issues of entitlement to increased ratings for left knee instability, left knee arthritis, lumbar strain, right side facial nerve neuropathy, and GERD are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  From December 1, 2006, through July 2, 2014, the Veteran's right knee more nearly approximated moderate recurrent lateral instability.

2.  From July 3, 2014, the Veteran's right knee more nearly approximated severe recurrent lateral instability.

3.  The Veteran's right knee is manifested by X-ray evidence of arthritis with full extension, and flexion limited to no worse than 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but not higher, for right knee instability from December 1, 2006, through July 2, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria a 30 percent rating, but not higher, for right knee instability as of July 3, 2014, but not earlier, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As the August 2007 rating decision granted service connection for right knee instability, that claim is now substantiated.  Therefore, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2014).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The relevant criteria have been provided to the Veteran, including in the March 2009 statement of the case.  In December 2006, the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

By correspondence, including that dated in December 2006, February 2007, and November 2008, the Veteran was informed of the evidence and information necessary to substantiate the right knee arthritis increased rating claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the right knee disability and the effect that the service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Adequate notice was issued prior to the initial adjudication of the claims.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that VA's duties to notify and assist are met.

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

Traumatic arthritis is evaluated pursuant to the criteria found in Diagnostic Code 5010, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2014).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2014).

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014).  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

A claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

A September 2002 rating decision granted service connection for right knee degenerative joint disease and assigned a 10 percent rating that has been in effect since that time.  An August 2009 rating decision granted service connection for right knee instability and assigned an initial rating of 10 percent.  In November 2014 the RO increased the rating for right knee instability to 20 percent, effective September 24, 2014.

VA and private medical records have revealed diagnoses of right knee arthritis, right knee instability, right knee internal derangement, and right knee patellofemoral pain syndrome.  In recognizing that the Veteran's right knee symptoms and disability picture was not encompassed solely by limitation of motion, in August 2009 the RO granted the Veteran service connection for right knee instability.

Throughout the claims period, the Veteran has sought treatment for the right knee from VA and private healthcare providers.  She has consistently complained of right knee pain, stiffness, swelling, giving way, and medial joint line tenderness.  As for the impact on her daily life, the Veteran has noted that her right knee instability has resulted in difficulty going up and down stairs, difficulty walking and standing, and difficulty in sleeping due to right knee pain.  While the Veteran has been able to maintain employment as a nurse during the appeal period, she has had to take leave due to right knee problems and has reported that she has intense pain and swelling at the end of her shift.  In an effort to alleviate her symptoms, the Veteran's medications have included Vicodin and Naproxen.

The Board observes that the medications have apparently not been enough, and the Veteran has required right knee injections throughout the claims period on appeal.  Based on the Veteran's reported symptoms and the corresponding treatment regimen used to treat those symptoms, the Board finds that the Veteran's right knee approximated moderate instability.

Beginning with records dated July 3, 2014, the Veteran's healthcare providers began to seriously consider and note that the Veteran's right knee symptoms were going to require surgical intervention.  A July 3, 2014 record from the Veteran's private physician (Dr. G) indicated that "I did mention to [the Veteran] that she may be headed" toward total knee arthroplasty.  As for VA records, a September 2014 VA record noted that the Veteran "will need joint replacement" but that it was "too early currently."  These comments were made in the context of the Veteran relating symptoms that were, according to a September 24, 2014 private medical record, "severe and worsening.  Based on the Veteran's reported symptoms and the treatment discussions, the Board finds that severe right knee instability has been approximated beginning July 3, 2014.  Under Diagnostic Code 5257, a 30 percent rating is the maximum scheduler rating, and there are no other applicable diagnostic codes that would permit for a disability rating in excess of 30 percent for right knee instability.

As for ratings in excess of 10 percent based on limitation of flexion or extension of the right knee, medical records, including VA and private examinations, have revealed right knee flexion limited to 60 degrees in a July 2010 VA examination and full right knee extension.  Based on those findings, the criteria are not met for any higher rating under Diagnostic Code 5260 or 5261, even when considering any additional loss of function due to pain or other factors.  The medical findings do not establish loss of right knee flexion or right knee extension to a compensable degree, and therefore, separate ratings are not appropriate for limitation of flexion and extension.

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain on motion has been demonstrated, findings do not indicate a disability picture comparable to having right knee flexion or extension limited to the degrees necessary in order to achieve the next higher ratings under Diagnostic Code 5260 or 5261.  No separate or higher ratings are warranted and no rating based on limitation of motion can be combined with a rating for arthritis of the same joint.

In adjudicating the claim, the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board notes that the Veteran is competent to give evidence about what she observes and experiences concerning the right knee disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  Based on the statements, including the Veteran's credible testimony concerning right knee instability and the impact on her daily life, the Board has granted increased ratings.

Resolving all reasonable doubt in favor of the claimant, the Board finds that an initial rating of 20 percent, but not higher, for right knee instability from December 1, 2006, through July 2, 2014; and an initial rating of 30 percent, but not higher, for right knee instability from July 3, 2014, but not earlier, are warranted.  However, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  The Board also finds that the preponderance of the evidence is against the assignment of any higher or additional separate ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence of record does not show that the Veteran's right knee disabilities and additional service-connected disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The right knee has been rated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by the service-connected right knee disability.  In addition, the Veteran's right knee symptoms such as pain and limitation of motion are specifically enumerated under the applicable Diagnostic Codes.  The evidence does not show frequent hospitalization or marked interference with employment.  The Veteran has maintained employment throughout the appeals periods, although she has stated that her knee was tired and swollen after work, the evidence does not show marked interference with employment.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

An initial rating of 20 percent, but not higher, for right knee instability from December 1, 2006, through July 2, 2014 is granted.

A rating of 30 percent, but not higher, for right knee instability as of July 3, 2014, but not earlier, is granted.

An initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied.


REMAND

November 2014 and July 2015 rating decisions denied increased ratings for left knee instability, left knee arthritis, lumbar strain, right side facial nerve neuropathy, and GERD.  In December 2014 and January 2015, the Veteran submitted a notice of disagreement with those decisions.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which addresses the issues of entitlement to increased ratings for left knee instability, left knee patellofemoral pain syndrome and degenerative arthritis, lumbar strain with degenerative arthritis and spondylosis, right side facial nerve neuropathy, and GERD.  Notify the Veteran of her appeal rights.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


